Citation Nr: 1538248	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active duty from July 1985 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran maintains that he currently has hearing loss disability and tinnitus that was caused by noise exposure in service.  Service personnel records show that the Veteran's military occupational specialty was construction equipment repairer.  Service treatment records show he was seen in June 1986 after being hit with a tool box on the right side of his head; his complaints included right sided hearing loss.  He has stated that he has experienced constant tinnitus and hearing loss since service.  See June 2012 statement.


The Veteran has not undergone a VA examination in conjunction with his service connection claim.  In this regard, the Veteran has been incarcerated during the pendency of the claim and appeal.  The record shows that although the facility where he is incarcerated is willing to transport the Veteran to a VA examination, the VA Medical Center (VAMC) has indicated that incarcerated veterans are not authorized to be on the first floor of the medical center, where the audio clinic is located.  See December 2013 email correspondence.  Significantly, the record does show that the Veteran was transported to this same VAMC in June 2013, when he underwent an examination of his knee.

Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between any current or recent diagnosis of tinnitus and hearing loss disability and the Veteran's service, to include noise exposure or trauma therein, is necessary.

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

Further, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in accordance with M21-1MR, Part III.iv.3.A.11.d, Examinations of Incarcerated Veterans.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which is the most feasible option.  The basis of that determination should be stated in the record.

An examination and opinion should be conducted by an appropriate medical professional as to whether the Veteran's claimed hearing loss disability and tinnitus are related to his military service, to include noise exposure and head trauma sustained therein.  The examiner should review the Veteran's file and indicate that such a review has taken place.  The following opinions should be provided:

a. Is it at least as likely as not (a 50 percent probability or greater) that any currently or recently diagnosed hearing loss disability for VA purposes is related to the Veteran's military service, to include noise exposure and head trauma sustained therein?

b. Is it at least as likely as not (a 50 percent probability or greater) that any currently or recently diagnosed tinnitus is related to the Veteran's military service, to include noise exposure and head trauma sustained therein?

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

2.  Then readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

